DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 12/3/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-8, 10, 15-18, 20-26, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belt et al (US 2016/0222665 A1) in view of Naidoo et al (US 2016/0297969 A1) and Bodt et al (WO 2005/100479 A1).
Regarding claims 1-5, 10, 15-18, and 20-23, Belt suggests a roofing shingle (i.e., a roofing material) comprising a front surface; a back surface; and nail zone or reinforcement material (i.e., a sealant attachment zone) disposed on at least the front surface of the roofing material, the sealant attachment zone comprises surfacing media that comprise mineral particles (e.g., sand) and polymeric particles (e.g., rubber particles or polymer pellets); wherein the surfacing media are disposed on at least the para 35, 45); which would have suggested or otherwise rendered obvious a method of preparing a roofing material, the method comprising obtaining a substrate; obtaining surfacing media that comprise at least one of mineral particles (e.g., sand), polymeric particles (e.g., rubber particles or polymer pellets), and combinations thereof; and applying the surfacing media to a surface of the substrate to form a roofing material having a sealant attachment zone; wherein the surfacing media are disposed on the roofing material; wherein the surfacing media are exposed on the surface of the roofing material.
Belt fails to suggest wherein the surfacing media are present in the sealant attachment zone in a sufficient amount to result in a surface tack temperature of at least 100 °F. However, Belt does suggest the reinforcing material or surfacing media may reduce the tackiness of the portions or sealant attachment zone (para 35).
Naidoo teaches the use of hydrogenated and aminated vegetable oil, products and ground tire rubber in asphalt in roofing shingles and the preparation of roofing shingles; wherein the asphalt compositions modified with one or more aminated waxes having a softening point (i.e., tack point) of at least 125° C (i.e., 257 °F); and the additive plus asphalt binder produces a low viscosity (easy to apply and consistent application) laminating adhesive with superior bond strength and flexibility (para 3, 93, 105, 108, 112, 119,121, 126, 138-142). 
Bodt teaches the use of fillers (e.g., sand, ground tire rubber, etc) in polymer modified asphalt for roofing applications; wherein the fillers improve the stiffness of the abstract, para 59, 62, 68).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the additives plus asphalt binders of Naidoo with the roofing shingles of Belt for roofing shingles and methods of producing roofing shingles with low viscosity (easy to apply and consistent application) laminating adhesive with superior bond strength and flexibility. Furthermore, per the teachings of Bodt, it would have been obvious to one of ordinary skill in the art at the time of invention adjust the fillers in the combination of Belt and Naidoo to optimize the stiffness and the tack temperature of the sealant attachment zone. 
Belt as modified by Naidoo and Bodt fails to suggest wherein the sealant attachment zone has an average surface coverage of the surfacing media of 40% to 60%, and, wherein the sealant attachment zone has an average surface coverage of the surfacing media of 40% to 55%; wherein the sealant attachment zone has an average surface coverage of the surfacing media of 45% to 60%; wherein the sealant attachment zone comprises (i) a first region having a percentage of surface coverage of the surfacing media that is less than the average surface coverage, and (ii) a second region having a percentage of surface coverage of the surfacing media that is greater than the average surface coverage.
However, Belt suggests sealant applied to a surface of the shingle to provide a bond between shingles on a roof, and adding sealant to the reinforcement wherein the sealant is selected to be adhesively compatible with the reinforcement, and may be otherwise modified to improve adhesion to the reinforcement in a manner known to one para 35, 45). Naidoo teaches the additive plus asphalt binder produces a low viscosity (easy to apply and consistent application) laminating adhesive with superior bond strength and flexibility (para 3, 93, 105, 112, 119,138-142).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the location(s) or regions of the sealants on the reinforcement, the fillers in the sealant, as well as the amount of granular material or particles in the nail zone (and therein the average surface coverage of the surfacing media or controlling an amount of the surfacing media applied to the surface of the substrate) to optimize both the adhesive properties of the sealant as well as the bond strength and flexibility between shingles on a roof and the reinforcing properties of the nail zone as well as properly marking or indicating the region of the nail zone. 
Regarding claims 6-8 and 24-26,  Bodt teaches the aggregate (i.e., surfacing media) may have a size of 0.075 mm to 40 mm in diameter (para 62). This size overlaps the size of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Bodt, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claim 31, the limitations of the instant claim is an intended use that does not further add structure to roofing material according to claim 1. However, Belt would have suggested or otherwise rendered obvious wherein the surfacing media directly contact a sealant of the overlying roofing material when the roofing material is installed on a surface (claim 24, 35).

Claims 12, 14, 19, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belt, Naidoo and Bodt as applied to claim 1 and 16 above, and further in view of Liang et al (US 5,719,215).
Belt as modified by Naidoo and Bodt suggests the roofing material of claim 1 and method of preparing a roofing material of claim 16. Naidoo further teaches the use of ground tire rubber in asphalt in roofing shingles and the preparation of roofing shingles (para 105, 119,139-142), as does Bodt (para 68).
Belt as modified by Naidoo and Bodt fails to suggest wherein the polymeric particles comprise particles having a polar functional group that is selected from the group consisting of an alcohol, a carboxyl, a phenolic, an amine, a thiol, and combinations thereof; wherein the surfacing media further comprise ferrous metal powder; heating the surfacing media prior to applying the surfacing media to the surface of the substrate.
Liang teaches a procedure for at least partial dissociation of crumb rubber vulcanate network, including automobile tires, and for the incorporation of this treated rubber into stable bitumen compositions for use in such applications as roofing shingles and/or sealants; wherein such compositions may also include fillers such as silica or clay (abstract, col 6, lines 43-59, col 7, lines 29-44). Liang suggests the use of ground whole tires (col 3, lines 34-43) which would have suggested that of a ground steel-belt radial tire (i.e., containing ferrous metal powder) to skilled artisan. Liang further teaches the use of liquid rubber can serve to compatibilize bitumen with the ground rubber and also tends to penetrate the oil swollen crumb rubber and facilitate its mixing into the asphalt; wherein functionalized liquid rubber is used, and the functional group may be an amine (i.e., wherein the polymeric particles comprise particles having a polar functional group that is an amine) (col 5, lines 1-25). Liang teaches thermal breakdown of the rubber particles to increases the solubility and compatibility of the particles in the asphalt (i.e., heating the surfacing media prior to applying the surfacing media to the surface of the substrate) (col 4, lines 27-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the composition of Liang with the roofing shingle of Belt as modified by Naidoo and Bodt in order to scrap automotive tires.  In the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the crumb rubber composition of Liang for that of Belt as modified by Naidoo, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Claims 13 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belt, Naidoo, and Bodt as applied to claim 1 and 16 above, and further in view of Mehta et al (US 2007/0221095 A1) and Clemens et al (US 2003/0113566 A1).
Belt as modified by Naidoo and Bodt suggests the roofing material of claim 1 and method of preparing a roofing material of claim 16.
Belt as modified by Naidoo and Bodt fails to suggest wherein the surfacing media further comprise a tackifier, an encapsulated adhesion promoter, magnetic powder, and combinations thereof. However, Naidoo teaches the hydrogenated and animated vegetable oil acts as an adhesion promotor; and asphalt seals may comprise fillers (para 152, 183).
Mehta teaches asphalt-based nanocomposite adhesives/coatings/sealants that may be used on shingles include adhesion promoters, tackifiers, and fillers (para 1, 24, 32).
Clemens teaches asphalt containing coatings for shingles wherein the coatings may contain fillers such as adhesion promoters (i.e., encapsulated adhesion promoter), magnetic additives (i.e., powder) (abstract, para 99, 110, 181).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the additives of Mehta and Clemens with the shingle and process of forming the shingle of Belt as modified by Naidoo and Bodt to give the asphalt sealants, adhesives or coatings used on the reinforcement improved adhesive abilities, improved tack, and magnetic properties. 

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belt in view of Naidoo and Bodt.
	Belt suggests a roofing shingle (i.e., a roofing material) comprising a front surface; a back surface; and nail zone or reinforcement material (i.e., a sealant attachment zone) disposed on at least the front surface of the roofing material, the sealant attachment zone comprises surfacing media wherein the surfacing media comprise mineral particles (e.g., sand, i.e., silica); wherein the surfacing media are exposed on the surface of the roofing material (para 35, 45).
Belt fails to suggest wherein the surfacing media having a particle size distribution of 16 to 270 US mesh; wherein the surfacing media are present in the sealant attachment zone in a sufficient amount to result in a surface tack temperature of at least 100 °F.
Naidoo teaches the use of hydrogenated and aminated vegetable oil, products and ground tire rubber in asphalt in roofing shingles and the preparation of roofing shingles; wherein the asphalt compositions modified with one or more aminated waxes having a softening point (i.e., tack point) of at least 125° C (i.e., 257 °F); and the additive plus asphalt binder produces a low viscosity (easy to apply and consistent application) laminating adhesive with superior bond strength and flexibility (para 3, 93, 105, 108, 112, 119,121, 126, 138-142). 
Bodt teaches the use of fillers (e.g., sand, ground tire rubber, etc) in polymer modified asphalt for roofing applications; wherein the fillers improve the stiffness of the composition and reduce tackiness, especially at lower temperature (abstract, para 59, 62, 68).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the additives plus asphalt binders of Naidoo with the roofing shingles of Belt for roofing shingles and methods of producing roofing shingles with low viscosity (easy to apply and consistent application) laminating adhesive with superior bond strength and flexibility. Furthermore, per the teachings of Bodt, it would have been obvious to one of ordinary skill in the art at the time of invention adjust the fillers in the combination of Belt and Naidoo to optimize the stiffness and the tack temperature of the sealant attachment zone. 
Bodt teaches the aggregate (i.e., surfacing media) may have a size of 0.075 mm to 40 mm in diameter (para 62). This size overlaps the size of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Bodt, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Belt as modified by Naidoo and Bodt fails to suggest wherein the sealant attachment zone has an average surface coverage of the surfacing media of 40% to 60%.
However, Belt suggests sealant applied to a surface of the shingle to provide a bond between shingles on a roof, and adding sealant to the reinforcement wherein the sealant is selected to be adhesively compatible with the reinforcement, and may be otherwise modified to improve adhesion to the reinforcement in a manner known to one skilled in the art; and modifications may include adding filler; and wherein the granular material of surfacing media may be a reinforcing material that provides a demarcation for the nail zone and preferably provides a thinner cross section and/or improved adhesion on a roof (para 35, 45). Naidoo teaches the additive plus asphalt binder produces a low viscosity (easy to apply and consistent application) laminating adhesive with superior bond strength and flexibility (para 3, 93, 105, 112, 119,138-142).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the location(s) or regions of the sealants on the reinforcement, the fillers in the sealant, as well as the amount of granular material or particles in the nail zone (and therein the average surface coverage of the surfacing media) to optimize both the adhesive properties of the sealant as well as the bond strength and flexibility between shingles on a roof and the reinforcing properties of the nail zone as well as properly marking or indicating the region of the nail zone. 

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783